Citation Nr: 1634826	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.

2.  Entitlement to a higher initial rating for diabetes mellitus with chronic kidney disease stage 2 secondary to diabetic nephropathy, hypertension, and erectile dysfunction, rated as 20 percent disabling prior to March 17, 2011, and 40 percent disabling therefrom.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to September 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded these matters in April 2012.  This case is under the jurisdiction of the Detroit, Michigan VA RO.

In April 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In a May 2011 rating decision, the RO assigned a 50 percent rating for PTSD, effective July 19, 2007, and a 40 percent rating for diabetes mellitus, effective March 17, 2011.  As these increases do not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated, and the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the appeal, the Veteran has asserted on several occasions that his service-connected disabilities render him unable to work.  He has also submitted claims for entitlement to a TDIU.  See, e.g., VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in April 2012.  The issue of entitlement to a TDIU was most recently adjudicated by the RO in a November 2012 rating decision.  Evidence received since the November 2012 rating decision reflects that the Veteran continues to assert that his service-connected disabilities render him unable to work.  As such, the issue of entitlement to a TDIU has been reasonably raised by the record since the RO's most recent adjudication of the issue, continues to be part of the claim for higher initial ratings, and is therefore on appeal before the Board at this time, as indicated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the issues listed on the title page, the Veteran submitted a timely substantive appeal as to claims for entitlement to service connection for hypertension; peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; and erectile dysfunction.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2009.  In the May 2011 rating decision, the RO granted service connection for each of those disabilities.  This action represents a complete grant of those benefits sought on appeal and, accordingly, this determination is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Following issuance of the most recent supplemental statement of the case, additional evidence relevant to the matters on appeal was associated with the record.  In a June 2016 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issues of entitlement to a higher initial rating for diabetes mellitus with chronic kidney disease stage 2 secondary to diabetic nephropathy, hypertension, and erectile dysfunction; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for PTSD arises from his disagreement with the rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. 

Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in October 2009.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating for the PTSD.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2008, March 2011, January 2012, and October 2012 that included findings as to his PTSD.  The examiners considered the Veteran's reported symptomatology, conducted mental status examinations, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his PTSD has increased in severity since the October 2012 VA examination.  Rather, the Veteran contends only that a higher disability is warranted.  In addition, the evidence of record does not show that there has been a material change in the disability since the October 2012 VA examination or that the current rating may be incorrect.  As is more fully discussed below, recent VA treatment records show that the Veteran's PTSD is stable on his medications and that he has had negative depression screens.  They also show that, although the Veteran reported problems related to his PTSD after the October 2012 VA examination, he refused referral for a mental health consultation.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination); see also 38 C.F.R. § 3.327(a).  In that regard, the Board acknowledges the Veteran's representative's assertion, "we would like to point out that the examination may not reflect the true picture of the Veteran's service connected disabilities give[n] its age."  See Appellate Brief Presentation, dated in April 2016.  The statement is general, as it does not identify any particular examination and does not indicate how the Veteran's PTSD may have worsened since the October 2012 VA examination.  Moreover, as previously stated, mere passage of time is not a basis for requiring a new examination.  As such, the Board does not find that the representative's April 2016 statement to constitute competent evidence that the Veteran's PTSD has worsened since the October 2012 VA examination such that a new examination is required.  Accordingly, the Board concludes that the examinations of record are adequate to adjudicate the Veteran's claim for a higher initial rating for PTSD and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this case in April 2012.  In relevant part, the April 2012 Board remand directed the AOJ to issue a supplemental statement of the case regarding the claims for a higher initial rating for PTSD and diabetes mellitus.  Pursuant to the April 2012 Board remand, the AOJ issued a supplemental statement of the case in February 2014.  Accordingly, the Board finds that VA at least substantially complied with the April 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2011.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his PTSD.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Furthermore, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In this case, the Veteran seeks a higher initial rating for PTSD.  The Veteran's PTSD has been rated as 50 percent disabling since July 19, 2007, the effective date for the award of service connection for PTSD.  The applicable rating period is from July 19, 2007, the effective date for the award of service connection for PTSD, through the present.  See 38 C.F.R. § 3.400.

The Veteran's PTSD is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411, and the VA general rating formula for mental disorders.  Under the VA general rating formula for mental disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The VA general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Summary of the Relevant Evidence

A VA mental health psychosocial assessment note dated in August 2007 reflects that the Veteran reported sleeping well and a good appetite.  He denied suicidal ideations, homicidal ideations, hallucinations, and paranoia.  However, he endorsed having "bad dreams about my ex-wife."  He also reported not liking being around other people, having always been a loner, and having an occupational history of 10 to 20 jobs in the previous 10 years prior to retiring in 2004.  He indicated that he hunts, fishes, gardens, and four-wheels during the day and watches television and plays solitaire at night.  He denied any traumatic event, flashbacks, irritability, anger, difficulty concentrating, hypervigilance, or exaggerated startle response.  On mental status examination, the Veteran was alert, attentive, cooperative, and reasonable.  He had appropriate grooming, normal speech, intact language, and a euthymic mood with congruent affect.  His thought processes were normal and coherent, and he had no unusual thought contact.  He showed fair insight, good judgment, and intact memory.  His fund of knowledge was average.  The VA physician concluded that the Veteran had no psychiatric diagnosis, and assigned a GAF score of 80, indicating symptoms comparable to transient and expectable reactions to psychosocial stressors.

At the January 2008 VA examination, the Veteran reported having had 30 to 40 jobs since his discharge from active service and walking off from jobs because "I did not like how I was being treated," as well as being fired due to his temper.  His occupational history includes 27 years as a truck driver.  He retired from truck driving at age 62 around 2004.  He also reported having been married 7 to 8 times.  He again indicated that he is a loner and does not like being around people, and reported that he spent time camping, living in a mobile home, and living in a sailboat.  He endorsed current, constant psychiatric symptoms of being bothered by loud noises, social isolation, irritability, and difficulty getting along with people.  He further endorsed trouble sleeping and frequent dreams and nightmares.  He indicated that he likes fishing and hunting, but keeps to himself and has very little contact with his five children.  Socially, he attends church.  On mental status examination, the Veteran had a serious demeanor and avoided eye contact.  He was very cynical.  He was alert and oriented to time, place, person, and purpose of the visit.  His appearance and hygiene were casual, but appropriate.  His behavior was guarded and his mood was depressed.  The examiner noted that the Veteran's depression does not affect his ability to function, but does apparently cause unprovoked irritability and affects motivation and mood.  The Veteran's communication, speech, and concentration were fairly normal.  Although the Veteran reported being suspicious by nature, he had no delusions.  He reported occasionally hearing voices of "a kid" and his mother.  He also reported obsessional rituals, but the examiner opined that the rituals are not serious enough to interfere with his routine activities.  His thought processes were goal-directed, he showed no impaired judgment or abstract thinking, and he denied panic attacks.  He did have moderate problems with his memory, such as retention of highly learned material and forgetting to complete tasks.  The Veteran admitted to having passive thoughts of death, but denied homicidal ideation.  The examiner diagnosed the Veteran with PTSD, assessed the condition as "moderately severe," and assigned a GAF score of 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner opined that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task, although generally he functions satisfactorily with routine behavior, self-care, and normal conversation.

A VA mental health outpatient note dated in July 2008 reflects that the Veteran denied flashbacks to his time in service.  He reported sleeping about three hours per night and napping one hour during the day.  His appetite was good.  He denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  He reported living down the street from his brother and having a good relationship with him.  On mental status examination, the Veteran was appropriately dressed and groomed.  He was cooperative, attentive, alert, and oriented to three spheres.  His speech was normal in volume, content, and rate.  He had no retardation or agitation in motor movements.  His affect was appropriate with full range and normal intensity.  His thought processes demonstrated continuity of ideas and good concentration.  He had good judgment, verbalized understanding of his problems, and demonstrated logical associations.  The VA physician concluded that the Veteran had no psychiatric diagnosis, and assigned a GAF score of 90, indicating absent or minimal symptoms.

A VA treatment record dated in July 2009 reflects that the Veteran had negative PTSD and depression screens.  On the PTSD screen, the Veteran endorsed having nightmares or thinking about a traumatic event when he does not want to and being constantly on guard, watchful, or easily startled.  He denied trying hard not to think about the traumatic event or going out of his way to avoid situations that remind him of it, and feeling numb or detached from others, activities, or his surroundings.  On the depression screen, the Veteran endorsed feeling down, depressed, or hopeless, but denied feeling little interest or pleasure in doing things.

VA psychiatric outpatient treatment notes dated from January 2010 through February 2011 show that the Veteran was living in the Philippines.  During that time, the Veteran was cooperative with normal mental status examinations.  He continued to report nightmares and irritability, as well as depressive symptoms, social withdrawal, and hypervigilance.  He denied hallucinations, but endorsed hearing his mother's voice at times, though he was not bothered by it.  In February 2010, he reported that his medications had a good effect, that he "sleeps like a baby," and that he has no mood swings or excessive short temperedness.  In May 2010, he reported losing his temper once in the prior month due to a surprise request for money.  He indicated that, in the prior month, he worked on his car, played with his dog, stayed home, and played with cards.  In June 2010, he was in a euthymic mood and reported plans to move into a bigger house and to a place where he could enjoy fishing.  He also reported plans to get married the following month.  He indicated that his irritability and nightmares were fairly controlled.  A depression screen revealed moderate depression.  In October 2010, he reported his rent payments were too high, and that he was again going to move.  In November 2010, he had a dysphoric mood due to frustration with trying to fix his house up, and he reported flashbacks and increase in nightmares.  In February 2011, he reported adjusting well to his new home and stabilization in the stress that was brought about by his old residence.  His GAF scores during that period ranged from "40-60" to "70-80."

At the March 2011 VA examination, the Veteran reported treatment with anti-depressants and anti-anxiety medications an individual psychotherapy.  He indicated that he had good response to therapy, and that his functioning at home had improved according to his wife.  He reported crying spells, difficulty sleeping, irritability, and fits of anger.  His had a good interpersonal relationship with his current wife and was in contact with his children.  He had social relationships with long-standing friends and with his wife's relatives.  His leisure pursuits revolved around his neighbors and his wife, and consisted of watching television, reading papers and magazines, reading internet news, and going to the mall.  He denied history of suicide attempt or violence.  On mental status examination, the Veteran was clean and casually dressed with unremarkable psychomotor activity; had spontaneous, clear, and coherent speech; was cooperative; and had an appropriate affect and depressed mood.  His attention was intact, but he was easily distracted.  He was fully oriented, had unremarkable though content and processes, intact judgement, average intelligence, and intact insight in that he understood that he has a problem.  He endorsed waking due to nightmares, but denied hallucination and homicidal or suicidal thoughts.  His remote and recent memory were normal, but his immediate memory was mildly impaired.  He had PTSD symptoms of recurrent and intrusive distressing recollections; efforts to avoid activities, places, or people that arouse recollections; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He indicated that his nightmares occur two to three times per week.  He had become hypervigilant, and is often paranoid of others.  The Veteran also related that he experiences depressive episodes, and he still experiences "depression every now and then."  The examiner provided diagnoses of PTSD and age-related cognitive decline that is not related to PTSD and is part of the normal aging process.  The examiner assigned a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner opined that the Veteran's PTSD symptoms are not severe enough to interfere with occupational and social functioning.

At the April 2011 Board hearing, the Veteran testified that he is sometimes irritable but, "They got me on a medicine now for it, and it seems to be helping."  The Veteran also endorsed depressive symptoms "Quite a bit" because "I don't have anything to do here."  He also testified that, if he could, he would engage in more social activities.  He indicated that he previously did not know anyone, but recently moved and met several guards and undercover detectives with whom he "joke[s] around", which was "helping some."  The Veteran's wife testified that the Veteran sometimes becomes angry and that she must be careful not to anger him.  However, the Veteran is not violent when he is angry.  She also testified that he is sad about once a week and cries at times.

At January 2012 VA general medical examination, the Veteran reported that he gets upset easily and is short-tempered, has nightmares at night, and is on medications for his PTSD.  He also reported that his short-term memory has worsened.  The January 2012 VA general medical examiner provided an opinion in February 2012 that the Veteran's PTSD has a moderate impact on the Veteran's employability because it makes it difficult for the Veteran to communicate with others and because it causes him to be easily agitated and short-tempered.

At the October 2012 VA examination, the Veteran reported nightmares that occur two to three times per month, irritability that results in him arguing with others about trivial matters, difficulty falling and staying asleep, depression, and overreaction to certain sounds.  The examiner noted that the Veteran had PTSD symptoms of depressed mood, anxiety, chronic sleep impairment, flashbacks, nightmares, irritability, anger fits, and depression.  The examiner also noted that the Veteran has a diagnosis of age-related cognitive decline that results in mild memory impairment and occasional disorientation and that is medically distinguishable from the Veteran's PTSD.  The examiner assigned the Veteran a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning, and opined that the Veteran's PTSD results in symptoms that are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

VA treatment records dated after the October 2012 VA examination show that the Veteran continued to report problems related to his PTSD, but that he refused a mental health consultation on multiple occasions.  They also note that the Veteran's PTSD is "stable on Paxil."  In September 2014, the Veteran answered in the negative to all questions on a depression screen, suggesting that he had no depression.  He was noted to be alert and oriented to three spheres.  In July 2015, he had another negative depression screen, endorsing only several days of feeling tired or having little energy.  These records reflect that the Veteran moved back to the United States from the Philippines at some point.

Analysis

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, for the entire rating period, the Veteran's PTSD manifestations have been no more severe than productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the record shows that at times the Veteran has had a dysphoric or depressed mood and that he has endorsed symptoms such as irritability, depression, and tearfulness.  In addition, the Veteran has consistently reported throughout the rating period that he experiences sleep disturbances, that he tends to isolate himself, and that he has difficulty establishing and maintaining personal relationships.  However, the record also shows that the Veteran has maintained relationships with his wife and other family members.  Furthermore, the VA treatment records reflect that the Veteran was able to deal with the stress of moving to the Philippines, moving within the Philippines, and moving back to the United States during the rating period.  After moving to a new home in the latter half of 2010, he met people with whom he could joke around.  The Veteran was independent in self-care throughout the entire rating period, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.

The Board notes that the January 2008, March 2011, and October 2012 VA examiners all provided opinions as to the relative severity of the Veteran's PTSD that support the Board's conclusion that the Veteran's PTSD symptomatology does not more closely approximate the severity contemplated by the criteria for a rating in excess of 50 percent.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his PTSD at any time during the appeal period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record does not show that the Veteran deficiencies in judgment, thinking, or mood due to his PTSD.  Furthermore, the record does not show symptoms comparable to the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that he Veteran experiences, due to his PTSD, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Throughout the medical record, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate, though sometimes casual, in his appearance.  He has maintained relationships with his wife, his children, and some friends.  Although the Veteran has reported and demonstrated mild memory problems, the March 2011 and October 2012 VA examiners both opined that the Veteran's memory problems are due to age-related cognitive decline and not to his PTSD.  Overall, the Veteran's demonstrated functional impairment most closely approximates the 50 percent rating criteria for the entire rating period.  Therefore, a rating of 70 percent for the PTSD was not warranted at any time during the appeal period.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran has reported symptoms that may be considered consistent with the 70 percent rating criteria.  For example, the Veteran has at times reported symptoms of paranoia.  Mental status examinations have consistently documented that the Veteran was negative for signs of paranoia during mental health treatment visits.  Thus, The Veteran's paranoia was not pervasive enough to manifest during mental health treatment visits.  In addition, the Veteran described to the January 2008 VA examiner hypervigilance symptoms that the examiner determined were not serious enough to interfere with his routine activities.  The Veteran has been independent in his self-care and other activities of daily living.  In addition, the record shows that, during the rating period, the Veteran has interacted appropriately with VA health care providers and VA examiners at all times.  Furthermore, he has been able to adapt to stressful circumstances, such as moving homes.  The record does not show that the Veteran is in a near continuous state of panic that affects his ability to function independently, appropriately, and effectively.  It also has not resulted in disorientation or notable difficulty adapting to stressful circumstances.  The Veteran's paranoia therefore does not rise to the level of impairment contemplated by the 70 percent rating criteria.

In addition, the Veteran reported to the January 2008 VA examiner that he has passive thoughts of death.  However, the Veteran at no time during the rating period endorsed having an actual intent or plan to commit suicide.  The Veteran also denied suicidal and homicidal ideation on several occasions during the rating period.  Therefore, although the Veteran did report passive thoughts of death at least once during the rating period, such thoughts appear to have been transitory, and they were not accompanied by a plan or actual intent.  The Board does not minimize the gravity of the Veteran's passive thoughts of death.  Indeed, suicidal ideation is explicitly listed as an example symptom under the 70 percent rating criteria.  However, the Board finds that, overall, the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a rating in excess of 50 percent.  Vasquez-Claudio, 713 F.3d at 117.  Therefore, an initial disability rating in excess of 50 percent is not warranted despite the Veteran's endorsement of passive thoughts of death.  38 C.F.R. § 4.7.

The Board also acknowledges that the Veteran has reported irritability, including episodes of anger.  However, the record does not show that the Veteran's irritability was accompanied by periods of violence.  The Veteran's wife testified at the April 2011 Board hearing that the Veteran's irritability and anger are not accompanied by violence.   As such, the record does not show that the Veteran exhibited, during the rating period, impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran has been able to maintain a relationship with his wife, other family members, and some friends and acquaintances despite his irritability.  Accordingly, the record shows that the Veteran may have difficulty establishing and maintaining effective relationships, which is a symptom expressly contemplated by the 50 percent rating criteria.  However, he has not shown complete inability to establish and maintain effective relationships, as contemplated under the 70 percent rating criteria.  In view of the evidence as a whole, the Board concludes that the Veteran's PTSD does not more closely approximate the severity contemplated by the criteria for a 70 percent rating despite his irritability.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD at any time during the rating period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal thought process at all times.  He has not endorsed or exhibited persistent delusions or hallucinations.  He has been cooperative with healthcare providers and VA examiners at all times.  He also behaved appropriately and effectively advocated, unrepresented, on his own behalf at his April 2011 Board hearing.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Therefore, a rating in excess of 50 percent for the PTSD was not warranted at any time during the rating period.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran has indicated that he periodically hears voices of a child and of his mother.  However, he has not described any significant anxiety or other adverse reaction to hearing the voices.  Moreover, he has never been noted on mental status examination as exhibiting overt signs of hallucinations.  Thus, the record shows that the Veteran has reported hallucinations, but does not show that those hallucinations are of a persistent nature, as contemplated by the 100 percent rating criteria.

The Board recognizes that the record reflects the Veteran has not worked since 2004, and that he has reportedly lost jobs in the past due to irritability.  See, e.g., January 2008 VA examination report.  The record also reflects that the Veteran stopped working in 2004 because he retired.  The fact that the Veteran's PTSD results in occupational impairment has been considered by the Board.  However, that the Veteran is not working does not by itself define his level of impairment, and does not by itself demonstrate that a higher rating is warranted.  Specifically, it does not, in and of itself, demonstrate that the Veteran has occupational and social impairment in most areas, or that the Veteran has total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the above discussion, the Board detailed the factors constituting the Veteran's overall disability picture.  The Board has coordinated the Veteran's demonstrated level of impairment with the rating criteria.  See 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Although the record shows that the Veteran has not worked in several years, it also shows that, overall, the Veteran's psychiatric symptomatology does not more closely approximate the level of severity contemplated by the criteria for ratings in excess of 50 percent.  Therefore, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for the PTSD despite the fact that he has not worked in several years.

The Board recognizes that the Veteran was assigned GAF scores as low as "40-60" and 55, indicating serious to major impairment.  However, the Veteran has also been assigned GAF scores as high as 90, and was often assigned GAF scores of 70 or greater.  The Board notes that a GAF score is only one component of a Veteran's disability picture.  The Board assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms, than to the GAF scores of "40-60" and 55.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of no greater than 50 percent.

The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's service-connected PTSD at any time during the appeal period.

In light of the above, the Board finds that an initial rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD at any time during the appeal period.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual.  He simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment described under the 70 percent or 100 percent rating criteria.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

The Board finds that the remaining issues on appeal require a remand for further development before a decision may be made on the merits.

As to the Veteran's claim for increased initial ratings for the service-connected diabetes mellitus, the criteria for ratings in excess of 40 percent for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913, include, among other things, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider at certain frequencies.  The Veteran was most recently provided a VA examination as to his service-connected diabetes in March 2011.  VA general medical examinations conducted in January 2012 and October 2012 also included some findings as to the condition.  The March 2011 VA examiner noted that the Veteran was prescribed both insulin and an oral hypoglycemic agent for his diabetes, and that he has had episodes of hypoglycemia reactions or ketoacidosis that have not required hospitalization.  As to the frequency of visits to a diabetic care provider required due to such episodes, the examiner noted, "eat sugar, candy or drink orange juice."  The examiner did not otherwise indicate in the examination report the frequency at which the Veteran requires visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  The January 2012 VA general medical examiner noted the Veteran's reports of "seizures and shakes" that resolve with glucose intake and "that are related to hypoglycemia," but did not indicate the frequency at which the Veteran requires visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  The October 2012 VA general medical examiner noted, the "Veteran reports recent syncope due to hypoglycemia, and has a history of prior seizures due to hypoglycemic episodes."  However, the examiner did not indicate the frequency at which the Veteran requires visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  A review of the record reveals that the Veteran does see a diabetic care provider on a regular basis; however, it is unclear how often these visits are due to ketoacidosis or hypoglycemic reactions.  As such, the record, to include the VA examinations described above, does not provide adequate information to rate the Veteran's service-connected diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Accordingly, the Board finds that the issue must be remanded so that another VA examination may be provided as to the Veteran's service-connected diabetes, particularly in regard to the issue of whether the Veteran requires hospitalization or visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions and, if so, how often.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), directs the rater to "Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."  To date, the Veteran's chronic kidney disease has been included with his diabetes mellitus as a noncompensable complication of the diabetic process, and has not been assigned a separate compensable rating.  A review of the record reveals that the Veteran has reported urinary frequency, hesitancy, nocturia, and other dysfunction of the genitourinary system, and that such dysfunctions have been medically attributed to his kidney disease, which in turn has been medically attributed to his service-connected diabetes mellitus.  See, e.g., March 2011 VA diabetes examination.  However, the record, to include the VA examinations of record, does not contain sufficient information to determine whether the Veteran is entitled to a separate compensable rating for his chronic kidney disease under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Accordingly, the VA examination provided on remand must also include findings as to the Veteran's chronic kidney disease sufficient to rate the condition under the relevant rating criteria.  See 38 C.F.R. §§ 4.115a and 4.115b.

Furthermore, the record reflects that the Veteran makes regular visits to VA treatment facilities, to include for treatment for his service-connected diabetes mellitus.  Given that fact, and the fact that the frequency of hospitalizations and/or visits to a diabetic care provider is part of the criteria for ratings in excess of 40 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913, the Board finds that, on remand, update VA treatment records must be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

As to the issue of entitlement to a TDIU, the Board finds that the outcome of the higher initial rating issue that is remanded herein could have a significant impact on his TDIU claim.  As such, the TDIU issue is inextricably intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the issue of entitlement to higher initial ratings for the service-connected diabetes mellitus with chronic kidney disease must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded dating through the present and associate them with the record.

2.  Schedule the Veteran for VA examination(s) to determine the nature and current level of severity of the Veteran's service-connected diabetes mellitus with chronic kidney disease, including all other associated complications.

The record must be made available to and reviewed by the examiner.  The VA examiner should describe all symptoms of the Veteran's diabetes mellitus, specifically to include whether the Veteran has had episodes of ketoacidosis or hypoglycemic reactions that have required hospitalization or visits to a diabetic care provider and, if so, the frequency of such hospitalizations and/or visits.  The examiner is also asked to identify all complications of the Veteran's service-connected diabetes mellitus.

The examiner is asked specifically to address the Veteran's chronic kidney disease and its manifestations.  The examiner should provide information as to the nature and severity of the condition, particularly in regard to any renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and/or urinary tract infection.  See 38 C.F.R. §§ 4.115a and 4.115b (2015).

A clear rationale must be provided for all opinions given.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether higher ratings may be awarded for the Veteran's service-connected diabetes with chronic kidney disease, and any other associated complications.  Then, determine whether a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


